internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-109435-00 date date distributing sec_1 sec_3 nf1 nf2 nf3 ff1 ff2 year year year business a business b country f country i country n we respond to your date request for rulings on certain federal_income_tax consequences of several proposed transactions distributing’s predecessors received rulings on prior transactions during year year and year the prior ruling letters further this ruling letter two other ruling letters issued with this letter plr-109432-00 and plr-109430-00 and a ruling letter issued to distributing on date plr-105240-00 all address aspects of the same overall transaction the overall transaction the rulings in this letter are based on facts and representations submitted under penalties of perjury in support of the request this office has not verified any of the materials submitted in support of the request for a ruling verification of that information may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a corporate group whose includible affiliates join in filing a consolidated federal_income_tax return distributing wholly owns sec_1 a domestic_corporation sec_1 wholly owns sec_3 also domestic sec_3 wholly owns nf1 a country n corporation nf1 wholly owns nf2 also country n and if1 country i nf2 wholly owns nf3 country n and ff1 country f and ff1 wholly owns ff2 country f distributing nf1 and nf2 are holding_companies sec_1 if1 nf3 and ff1 conduct business a sec_3 owns branches and subsidiaries engaged in business a and business b ff2 is engaged in business b we have received financial information indicating that each of these businesses has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of business a and business b within the same group creates managerial systemic and other problems and produces no significant synergies distributing’s management has therefore decided based on the advice of consultants and other information that the two businesses should be separated the separation proposed transactions to accomplish the separation distributing has proposed the following series of transactions to be carried out in conjunction with the other steps of the overall transaction i ff1 will sell the shares of ff2 to nf2 in exchange for a receivable the transitory debt and the transitory debt will immediately be satisfied through a reduction of ff1 share capital this step as recharacterized by ruling below will be referred to hereinafter as distribution ii nf2 will distribute the shares of ff2 to nf1 as a repayment of share premium under country n law distribution iii nf1 will undertake a transaction under country n law pursuant to which a new country n company newcon will be formed nf1 will transfer the ff2 stock to newcon the stock of newcon will be issued directly to sec_3 and sec_3 will continue to own the shares of nf1 this step as recharacterized by ruling below will be referred to hereinafter as the contribution and distribution iv sec_3 will distribute the shares of newcon to sec_1 distribution v sec_1 will distribute the shares of newcon to distributing distribution representations distribution distributing has made the following representations concerning distribution based on the recharacterization of step i above in ruling below which treats ff1 as distributing the ff2 stock to nf2 1a the fair_market_value of the ff2 stock to be received by nf2 will approximately equal the fair_market_value of the ff1 stock deemed surrendered by nf2 in the exchange 1b no part of the ff2 stock distributed by ff1 will be received by nf2 as a creditor employee or in any capacity other than that of a shareholder of ff1 1c the five years of financial information submitted for ff1 regarding its business a and ff2 regarding its business b represents the present business operations of ff1 and ff2 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 1d following distribution ff1 and ff2 each will continue the active_conduct of its business independently and with its separate employees 1e distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 1f except for distribution there is no plan or intention by nf2 to sell exchange transfer by gift or otherwise dispose_of any stock in ff1 or ff2 after distribution 1g there is no plan or intention by ff1 or ff2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 1h there is no plan or intention to liquidate ff1 or ff2 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 1i any indebtedness owed by ff2 to ff1 following the separation will not be stock_or_securities under sec_355 of the internal_revenue_code 1j immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 1k payments made in any continuing transactions between ff1 and ff2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 1l distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either ff1 or ff2 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either ff1 or ff2 distribution distributing has made the following representations concerning distribution 1m the fair_market_value of the ff2 stock to be received by nf1 will approximately equal the fair_market_value of the nf1 stock deemed surrendered by nf1 in the exchange 1n no part of the stock of ff2 distributed by nf2 will be received by nf1 as a creditor employee or in any capacity other than that of a shareholder of nf2 1o the five years of financial information submitted for nf3 regarding its business a ff1 and ff2 represents the present business operations of nf3 ff1 and ff2 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 1p immediately after distribution at least percent of the fair_market_value of the gross assets of nf2 will consist of the stock and securities of nf3 and ff1 controlled corporations that are engaged in the active control of a trade_or_business as defined in sec_355 following distribution nf3 ff1 and ff2 each will continue the active_conduct of its business independently and with its separate employees 1q distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 1r except for the contribution and distribution there is no plan or intention by nf1 to sell exchange transfer by gift or otherwise dispose_of any stock in nf2 or ff2 after distribution 1s there is no plan or intention by nf2 or ff2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 1t there is no plan or intention to liquidate nf2 or ff2 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 1u any indebtedness owed by ff2 to nf2 following the separation will not be stock_or_securities under sec_355 1v immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 1w payments made in any continuing transactions between nf2 and ff2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 1x distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either nf2 or ff2 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either nf2 or ff2 contribution and distribution distributing has made the following representations concerning the contribution and distribution based on the recharacterization of step iii above by ruling below which treats step iii as a contribution of the ff2 stock by nf1 to newcon the contribution followed by a distribution of newcon to sec_3 distribution 1y no part of the stock of newcon distributed by nf1 will be received by sec_3 as a creditor employee or in any capacity other than that of a nf1 shareholder 1z the five years of financial information submitted for if1 regarding its business a nf3 ff1 and ff2 represents the present business operations of if1 nf3 ff1 and ff2 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2a immediately after distribution at least percent of the fair_market_value of the gross assets of nf1 will consist of the stock and securities of nf2 and if1 at least percent of the fair_market_value of the gross assets of newcon will consist of the stock and securities of ff2 and at least percent of the fair_market_value of the gross assets of nf2 will consist of stock and securities of nf3 and ff1 if1 nf3 ff2 and ff1 are controlled corporations that are engaged in the active control of a trade_or_business as defined in sec_355 b following distribution if1 nf3 ff1 and ff2 each will continue the active_conduct of its business independently and with its separate employees 2b distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 2c except for distribution there is no plan or intention by sec_3 to sell exchange transfer by gift or otherwise dispose_of any stock in nf1 or newcon after distribution 2d there is no plan or intention by nf1 or newcon directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 2e there is no plan or intention to liquidate nf1 or newcon to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 2f the total adjusted_basis and the fair_market_value of the assets transferred to newcon by nf1 in the contribution will in each instance equal or exceed the liabilities if any assumed as determined under sec_357 by newcon 2g the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred 2h any indebtedness owed by newcon to nf1 following the separation will not be stock_or_securities under sec_355 2i immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 2j payments made in any continuing transactions between nf1 and newcon will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2k no two parties to the transaction are investment companies as defined in sec_368 and iv 2l distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either nf1 or newcon stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either nf1 or newcon distribution distributing has made the following representations concerning distribution 2m no part of the stock of newcon distributed by sec_3 will be received by sec_1 as a creditor employee or in any capacity other than that of an sec_3 shareholder 2n the five years of financial information submitted for sec_3 regarding its business a and business b and ff2 represents the present business operations of sec_3 and ff2 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2o immediately after distribution at least percent of the fair_market_value of the gross assets of newcon will consist of the stock and securities of ff2 a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following distribution sec_3 and ff2 each will continue the active_conduct of its business es independently and with its separate employees 2p distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 2q except for distribution and except for the transfer of the sec_3 stock to a new corporation that will be distributed to the shareholders of distributing described in step vi of the ruling letter issued to distributing on date plr-105240-00 there is no plan or intention by sec_1 to sell exchange transfer by gift or otherwise dispose_of any stock in sec_3 or newcon after distribution 2r there is no plan or intention by sec_3 or newcon directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 2s there is no plan or intention to liquidate sec_3 or newcon to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 2t any indebtedness owed by newcon to sec_3 following the separation will not be stock_or_securities under sec_355 2u immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 2v payments made in any continuing transactions between sec_3 and newcon will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 2w distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_3 or newcon stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_3 or newcon distribution distributing has made the following representations concerning distribution 2x no part of the stock of newcon distributed by sec_1 will be received by distributing as a creditor employee or in any capacity other than that of an sec_1 shareholder 2y the five years of financial information submitted for sec_1 regarding its business a and ff2 represents the present business operations of sec_1 and ff2 and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2z immediately after distribution at least percent of the fair_market_value of the gross assets of newcon will consist of the stock and securities of ff2 a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following distribution sec_1 and ff2 each will continue the active_conduct of its business independently and with its separate employees 3a distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons 3b except for the transfer of sec_1 to a new corporation that will be distributed to the shareholders of distributing described in step v of the ruling letter issued to distributing on date plr-105240-00 there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in sec_1 or newcon after distribution 3c there is no plan or intention by sec_1 or newcon directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution 3d there is no plan or intention to liquidate sec_1 or newcon to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 3e any indebtedness owed by newcon to sec_1 following the separation will not be stock_or_securities under sec_355 3f immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 3g payments made in any continuing transactions between sec_1 and newcon will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 3h distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_1 or newcon stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_1 or newcon international 3i ff2 ff1 nf2 and nf1 are corporations for federal tax purposes and will be controlled_foreign_corporations within the meaning of sec_957 immediately before and immediately after the proposed transactions 3j newcon will be a corporation for federal tax purposed and a controlled_foreign_corporation within the meaning of sec_957 at the time of its formation and immediately after the proposed transactions rulings distribution based on the information submitted and the representations made we rule as follows on distribution for federal_income_tax purposes the transitory debt will be disregarded and step i of the proposed transactions will be treated as if ff1 had distributed the ff2 shares to nf2 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of nf2 on distribution sec_355 no gain_or_loss will be recognized by ff1 on distribution sec_355 the holding_period of ff2 stock received by nf2 in distribution will include the holding_period of the ff1 stock for which the ff2 stock is deemed exchanged provided the ff1 stock is held as a capital_asset on the date of distribution sec_1223 ff1's transfer of the ff2 stock in distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if nf2’s postdistribution amount with respect to ff1 or ff2 is less than nf2’s predistribution amount with respect to ff1 or ff2 nf2's basis in such stock immediately after the distribution must be reduced by the amount of the difference however nf2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero nf2 must instead include such amount in income as a deemed_dividend from such corporation such income shall not be foreign_personal_holding_company_income under sec_954 distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of nf1 on distribution sec_355 no gain_or_loss will be recognized by nf2 on distribution sec_355 the holding_period of ff2 stock received by nf1 in distribution will include the holding_period of the nf2 stock for which the ff2 stock is deemed exchanged provided the nf2 stock is held as a capital_asset on the date of distribution sec_1223 nf2's transfer of the ff2 stock in distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if nf1’s postdistribution amount with respect to nf2 or ff2 is less than nf1’s predistribution amount with respect to nf2 or ff2 nf1's basis in such stock immediately after the distribution must be reduced by the amount of the difference however nf1’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero nf1 must instead include such amount in income as a deemed_dividend from such corporation such income shall not be foreign_personal_holding_company_income under sec_954 contribution and distribution based on the information submitted and the representations made we rule as follows on the contribution and distribution for federal_income_tax purposes step iii of the proposed transactions will be treated as if nf1 had transferred all of the ff2 stock to newly formed newcon in exchange for the newcon stock and then had distributed the newcon stock to sec_3 cf revrul_77_191 c b the contribution followed by distribution will qualify as a reorganization under sec_368 nf1 and newcon each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by nf1 on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by newcon on the contribution sec_1032 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sec_3 on distribution sec_355 no gain_or_loss will be recognized by nf1 on distribution sec_361 the holding_period of newcon stock received by sec_3 in distribution will include the holding_period of the nf1 stock on which distribution is made provided the nf1 stock is held as a capital_asset on the date of distribution sec_1223 the contribution is an exchange to which sec_1_367_b_-1 and sec_1 b - a apply no gain_or_loss will be recognized under sec_367 on the contribution sec_1_367_b_-4 nf1's transfer of the newcon stock in distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sec_3’s postdistribution amount with respect to nf1 or newcon is less than sec_3’s predistribution amount with respect to nf1 or newcon sec_3's basis in such stock immediately after the distribution must be reduced by the amount of the difference however sec_3’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sec_3 must instead include such amount in income as a deemed_dividend from such corporation distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sec_1 on distribution sec_355 no gain_or_loss will be recognized by sec_3 on distribution sec_355 immediately following distribution the basis of the newcon stock in the hands of the sec_1 will be the lesser_of the adjusted_basis of the newcon stock in the hands of sec_3 or the substituted_basis allocated to the newcon stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b immediately following distribution sec_1’s holding_period in newcon stock received in the sec_355 distribution will be the greater of the holding_period of the newcon’s stock in the hands of sec_3 or the holding_period of the sec_3 stock in the hands of sec_1 sec_1248 notice distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 no gain_or_loss will be recognized by sec_1 on distribution sec_355 immediately following distribution the basis of the stock of newcon in the hands of the distributing will be the lesser_of the adjusted_basis of the newcon stock in the hands of the sec_1 or the substituted_basis allocated to the newcon stock in accordance with sec_1_358-2 sec_1248 notice immediately following distribution distributing’s holding_period in the newcon’s stock received in the sec_355 distribution will be the greater of the holding_period of the newcon’s stock in the hands of sec_1 or the holding_period of the sec_1 stock in the hands of distributing sec_1248 notice miscellaneous the proposed transactions will not adversely affect the prior ruling letters which will retain full force and effect caveats we express no opinion on the tax effects of the transactions under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the rulings in particular no opinion is expressed on whether any or all of the above- described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code procedural statements this ruling is directly only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in these transactions should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by this ruling letter are consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by ________________________ wayne t murray senior technician reviewer branch
